                       UNITED STATES BANKRUPTCY COURT FOR THE
                       MIDDLE DISTRICT OF TENNESSEE AT NASHVILLE

In re:                                                            Case No. 18-07836
                                                                  Chapter 11
THE BACK DOOR, LLC,                                               Judge HARRISON
              Debtor.
                                                                         ORIGINAL CHAPTER 11 PLAN




                                      TABLE OF CONTENTS
I.       INTRODUCTION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
II.      CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS . . . . . 2
         A.   General Overview . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
         B.   Unclassified Claims . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
              1.      Administrative Expenses . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
              2.      Priority Tax Claims . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
         C.   Classified Claims and Interests . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
              1.      Classes of Secured Claims . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
              2.      Classes of Priority Unsecured Claims . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
              3.      Class of General Unsecured Claims . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
              4.      Class(es) of Interest Holders . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
         D.   Means of Performing the Plan . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
              1.      Funding for the Plan . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
              2.      Post-Confirmation Management . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
              3.      Disbursing Agent . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
III.     TREATMENT OF MISCELLANEOUS ITEMS . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
         A.   Executory Contracts and Unexpired Leases . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
              1.      Assumptions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
              2.      Rejections . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
         B.   Changes in Rates Subject to Regulatory Commission Approval . . . . . . . . . . . . . 6
         C.   Retention of Jurisdiction . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
IV.      EFFECT OF CONFIRMATION OF PLAN . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
         A.   Discharge . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
         B.   Revesting of Property in the Debtor . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
         C.   Modification of Plan . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
         D.   Post-Confirmation Status Report . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
         E.   Quarterly Fees . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
         F.   Post-Confirmation Conversion/Dismissal . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
         G.   Final Decree . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8



                                                                  1




Case 3:18-bk-07836               Doc 16        Filed 03/31/19 Entered 03/31/19 21:55:20                                Desc Main
                                               Document     Page 1 of 9
                                                I.

                                       INTRODUCTION

       The Back Door, LLC is the Debtor in a Chapter 11 bankruptcy case. On November 21,
2018, Debtor commenced a voluntary bankruptcy case by filing a Chapter 11 petition under the
United States Bankruptcy Code (“Bankruptcy Code”), 11 U.S.C. § 101 et seq. This document is
the Chapter 11 Plan (“Plan”) proposed by the Debtor (“Plan Proponent”). Sent to you in the
same envelope as this document is the Disclosure Statement which is pending approval by the
Court, and which is provided to help you understand the Plan.
       This is a reorganization plan. In other words, the Proponent seeks to accomplish
payments under the Plan by using Debtor’s income. The Effective Date of the proposed Plan is
45 days after confirmation.
                                                II.

         CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

A.     General Overview

       As required by the Bankruptcy Code, the Plan classifies claims and interests in various

classes according to their right to priority of payments as provided in the Bankruptcy Code. The

Plan states whether each class of claims or interests is impaired or unimpaired. The Plan

provides the treatment each class will receive under the Plan.

B.     Unclassified Claims

       Certain types of claims are not placed into voting classes; instead they are unclassified.

They are not considered impaired and they do not vote on the Plan because they are

automatically entitled to specific treatment provided for them in the Bankruptcy Code. As such,

the Proponent has not placed the following claims in a class. The treatment of these claims is

provided below.

                                                 2




Case 3:18-bk-07836       Doc 16    Filed 03/31/19 Entered 03/31/19 21:55:20             Desc Main
                                   Document     Page 2 of 9
         1.     Administrative Expenses

         Administrative expenses are claims for costs or expenses of administering the Debtor’s

Chapter 11 case which are allowed under Code Section 507(a)(1). The Code requires that all

administrative claims be paid on the Effective Date of the Plan, unless a particular claimant

agrees to a different treatment.

         There are no administrative claims under the plan except for any quarterly fees owed by

the Debtors that may become due between now and the confirmation of the case and the unpaid

attorney’s fees for Steven L. Lefkovitz, Counsel for the Debtor-in-possession, which are subject

to the approval of the Court.

         2.     Priority Tax Claims

         Priority tax claims are certain unsecured income, employment and other taxes described

by Code Section 507(a)(8). The Code requires that each holder of such a 507(a)(8) priority tax

claim receive the present value of such claim in deferred cash payments, over a period not

exceeding six years form the date of the assessment of such tax. There are no claimants in this

class.

C.       Classified Claims and Interests

         1.     Classes of Secured Claims

         Secured claims are claims secured by liens on property of the estate. The following chart

lists all classes containing Debtors’ secured pre-petition claims and their treatment under

this Plan:

A.       Secured Class A. The secured claim of Bancorp South shall be treated as follows:




                                                 3




Case 3:18-bk-07836        Doc 16    Filed 03/31/19 Entered 03/31/19 21:55:20            Desc Main
                                    Document     Page 3 of 9
          This Claim shall be allowed as a fully secured claim in an amount equal to the unpaid

principal balance as of the Petition Date plus all accrued and unpaid interest at the non-default

contract rate plus all attorney’s fees and expenses as of the Effective Date (“Secured Claim”).

The Secured Claim of Bancorp South. consists of a Note (the Note) totaling as of Petition Date

the amount of $642,495.48.00 plus accruing interest, attorney’s fees, and other costs described

thereby. The Notes are secured by a valid and properly perfected first mortgage priority security

interest in all issues of the Debtor (“Collateral”) and a valid and properly perfected first lien

Deed of Trust with respect to certain real property (“Property”) and the proceeds therefrom. The

documents evidencing the Notes and perfecting the security interest of Bancorp South.

(collectively “Security Documents”), to wit:

          The Deed of Trust, Assignment of Rents, Leases, Security Agreement, and Financing

Statement of record in Registers Office for Davidson County, Tennessee, as a First Lien Deed of

Trust on certain real property located in Nashville, Davidson County, Tennessee located at 1011

16th Avenue Sourt.

          The Secured Claim is fully secured and is fully allowable in this case and is not subject to

any objections, counterclaims, set offs, or rights of recoupment. Commencing on the Effective

Date of the Plan, the Debtor shall pay $5,000.00 with a balloon note for the remaining balance

due on December 31, 2019. This claim shall bear interest at the original contract rate, and the

lien securing this claim shall be reinstated upon confirmation of the plan.

     1.

          2.     Classes of Priority Unsecured Claims

          Certain priority claims that are referred to in Code Sections 507(a)(3), (4), (5), (6), and
(7) are required to be placed in classes. These types of claims are entitled to priority treatment as
                                                    4




Case 3:18-bk-07836          Doc 16    Filed 03/31/19 Entered 03/31/19 21:55:20              Desc Main
                                      Document     Page 4 of 9
follows: the Code requires that each holder of such a claim receive cash on the Effective Date
equal to the allowed amount of such claim. However, a class of unsecured priority claim holders
may vote to accept deferred cash payments of a value, as of the Effective Date, equal to the
allowed amount of such claims. There is one priority unsecured claims under the Plan. There are
no claims in this class.
       3.      Class of General Unsecured Claims
        General unsecured claims are unsecured claims not entitled to priority under Code
Section 507(a). The following chart identifies this Plan’s treatment of the class containing all of

Debtor’s general unsecured claims:


 CLASS#               DESCRIPTION          IMPAIRED                      TREATMENT
                                              (Y/N)
             General unsecured             Y, Claims in      Pymt interval           = Monthly
    4                                      this class are    Pymt amt/interval       = $2,500.00
             claims
                                             entitled to     Begin date              = 1st day of
                     Total amount of       vote on the                               the month
                      claims = $2,500.00        plan.                                 after effective
                      including disputed                                              date
                      claims                                 End date                = 60 mos.
                                                                                      from effective
                                                                                      date
                                                             Interest rate           =0
                                                             Total payout            = $2,500.00

        Monthly payments shall be made on a pro rata basis based on the value of each unsecured

claim. Any plan payments returned to the Debtor by unsecured creditors shall become property

of the reorganized Debtors.

        4.       Class(es) of Interest Holders
        Interest holders are the parties who hold ownership interest (i.e., equity interest) in the
Debtor. If the Debtor is a corporation, entities holding preferred or common stock in the
Debtor are interest holders. If the Debtor is a partnership, the interest holders include both
general and limited partners. If the Debtor is an individual, the Debtor is the interest holder.



                                                   5




Case 3:18-bk-07836          Doc 16    Filed 03/31/19 Entered 03/31/19 21:55:20             Desc Main
                                      Document     Page 5 of 9
       The Debtor is a limited liability company and the ownership shall be reinstated on
confirmation,\.

D.     Means of Performing the Plan
       1.         Funding for the Plan
       The Plan will be funded by the following: Income from Debtor’s earnings from the sale
and subdividing of one floor of the Debtor’s real estate.
       2.         Post-confirmation Management
       The Debtor shall be responsible for post-confirmation management.
       3.         Disbursing Agent
       Debtor shall act as the disbursing agent for the purpose of making all distributions
provided for under the Plan. The Disbursing Agent shall serve without bond and shall receive no
compensation for distribution services rendered and expenses incurred pursuant to the Plan.

                                                 III.

                         TREATMENT OF MISCELLANEOUS ITEMS

A.     Executory Contracts and Unexpired Leases
       a.         Assumptions
       There are no unexpired leases or executory contracts to be assumed under this Plan.
       b.         Rejections
       On the Effective Date, the following executory contracts and unexpired leases will be
rejected:
       All executory contracts and leases not explicitly assumed above.
       The order confirming the Plan shall constitute an Order approving the rejection of the
lease or contract. If you are a party to a contract or lease to be rejected and you object to the
rejection of your contract or lease, you must file and serve your objection to the Plan within the
deadline for objecting to the confirmation of the Plan.
       THE BAR DATE FOR FILING A PROOF OF CLAIM BASED ON A CLAIM

                                                  6




Case 3:18-bk-07836        Doc 16     Filed 03/31/19 Entered 03/31/19 21:55:20             Desc Main
                                     Document     Page 6 of 9
ARISING FROM THE REJECTION OF A LEASE OR CONTRACT WAS April 4, 2019. Any
claim based on the rejection of a contract or lease will be barred unless the claim is made within
thirty (30) days of the order confirming the Chapter 11 Plan.
B.      Changes in Rates Subject to Regulatory Commission Approval

        This Debtor is not subject to governmental regulatory commission approval of its rates.

C.      Retention of Jurisdiction.
        The Court shall retain jurisdiction for purposes of granting a discharge to Debtor,
determining any and all objections to the amounts of claims, applications for compensation and
expenses, to enforce the provisions of the Plan, to correct any defect, cure any omissions or
reconcile any inconsistency in the Plan, and to determine such other matters as may be provided
for in the Order of the Court confirming the Plan.



                                                IV.

                          EFFECT OF CONFIRMATION OF PLAN
     A. Discharge

        Pursuant to 11 U.S.C. §1141(d)(5), in a case in which the Debtors are individuals,

Confirmation of the Plan does not discharge any debt provided for in the Plan until the Court

grants a discharge on completion of all payments under the Plan. However, §1141(d)(5)(B)

provides that at any time after the Confirmation of the Plan, and after notice and a hearing, the

Court may grant a discharge to the Debtors before completing all payments under the Plan if (1)

the value, as of the Effective Date of the Plan, of property actually distributed under the Plan on

account of each Allowed Unsecured Claim is not less than the amount that would have been paid

on such Claim if the estate of the Debtors had been liquidated under Chapter 7 on such date, and

(2) modification of the Plan under Section 1127 is not practicable. To determine the amount that

would have been paid if the estate of the Debtors had been liquidated under Chapter 7 on the

                                                 7




Case 3:18-bk-07836       Doc 16      Filed 03/31/19 Entered 03/31/19 21:55:20           Desc Main
                                     Document     Page 7 of 9
Effective Date of the Plan, please refer to the liquidation analysis contained in the Disclosure

Statement.

B.      Revesting of Property in the Debtor
        Except as provided elsewhere in the Plan, the Confirmation of the Plan revests all of the
property of the estate in the Debtor.

     B. Modification of Plan

        The Proponent of the Plan may modify the Plan at any time before confirmation.

However, the Court may require a new disclosure statement and/or revoting on the Plan. The

Proponent of the Plan may also seek to modify the Plan at any time after confirmation only if (1)

the Plan has not been substantially consummated and (2) the Court authorizes the proposed

modifications after notice and a hearing.

D.      Post-Confirmation Status Report
        Within 120 days of the entry of the order confirming the Plan, Plan Proponent shall file a
status report with the Court explaining what progress has been made toward consummation of
the confirmed Plan. The status report shall be served on the United States Trustee, the twenty
largest unsecured creditors, and those parties who have requested special notice. Further status
reports shall be filed every 120 days and served on the same entities.
E.      Quarterly Fees
        Quarterly fees accruing under 28 U.S.C. § 1930(a)(6) to date of confirmation shall be
paid to the United States Trustee on or before the effective date of the plan. Quarterly fees
accruing under 28 U.S.C. § 1930(a)(6) after confirmation shall be paid to the United States
Trustee in accordance with 28 U.S.C. § 1930(a)(6) until entry of a final decree, or entry of an
order of dismissal or conversion to chapter 7.
F.      Post-Confirmation Conversion/Dismissal



                                                 8




Case 3:18-bk-07836       Doc 16     Filed 03/31/19 Entered 03/31/19 21:55:20            Desc Main
                                    Document     Page 8 of 9
        A creditor or party in interest may bring a motion to convert or dismiss the case under §
1112(b), after the Plan is confirmed, if there is a default in performing the Plan. If the Court
orders, the case converted to Chapter 7 after the Plan is confirmed, then all property that had
been property of the Chapter 11 estate, and that has not been disbursed pursuant to the Plan, will
revest in the Chapter 7, estate. The automatic stay will be reimposed upon the revested property,
but only to the extent that relief from stay was not previously authorized by the Court during this
case.
        The order confirming the Plan may also be revoked under very limited circumstances.
The Court may revoke the order if the order of confirmation was procured by fraud and if the
party in interest brings an adversary proceeding to revoke confirmation within 180 days after the
entry of the order of confirmation.
G.      Final Decree
        Once the estate has been fully administered as referred to in Bankruptcy Rule 3022, the
Plan Proponent, or other party as the Court shall designate in the Plan Confirmation Order, shall
file a motion with the Court to obtain a final decree to close the case.

Date: March 31, 2018
                                                      Respectfully submitted,

                                                      /s/ Steven L. Lefkovitz, No. 5953
                                                      STEVEN L. LEFKOVITZ
                                                      Counsel to the Debtor
                                                      618 Church Street, Suite 410
                                                      Nashville, TN 37219
                                                      Phone: (615) 256-8300
                                                      Fax: (615) 255-4516
                                                      Email: slefkovitz@lefkovitz.com




                                                  9




Case 3:18-bk-07836       Doc 16       Filed 03/31/19 Entered 03/31/19 21:55:20            Desc Main
                                      Document     Page 9 of 9
